Title: To Thomas Jefferson from Philip Mazzei, 18 December 1779–9 January 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Nantes, Decr. 18th. 1779.

We Know at last, that D’Esteing’s melancholy affair happened in Georgia; that our few regulars there behaved very well; and we hear that it was the militia who did not Keep their ground; and that the pretended treachery did consist in the villany of one of our officers from New-England, who deserted and informed the enemy of Desteing’s plan for the attack. We are convinced that D’Esteing’s people, who adore him, have exagerated matters and accertained suppositions to magnify his actions, and render them more conspicuous; and that the accounts from the people on board have  besides been ornamented in travelling with new additions. Nothing is Known from D’Esteing himself, and it cannot be otherwise, as the first intelligence must always be given to Government. It is still insisted, that the Count had been promised to be joined by 8000. of our troops, which being impossible in those parts makes me hope that all the reports to our disadvantage will dissipate like smoke as soon as we have a genuine account of the affair in the french gazette, which is retarded by the very slow travelling of the Count in consequence of his wounds. The future prospect of things in the southern states disturbs my mind as much as any unfortunate event ever happened since the beginning of the war. I am afraid for Charles Town, to apprehend another descent much worse than the first in our poor unarmed state. By the precipitation with which d’Esteing is come away, he must have left poor Lincoln in a very precarious situation; and by bringing home 12. men of war and troops, before the arrival of others, he has made the Enemies masters in the western seas, and has put the french Islands in great danger. There is at Brest, destined for that place, 16. men of war besides frigates and other smaller vessels, and 6000. men; but they won’t be ready to sail in less than 3. weeks. They say, that when he found that 12. ships of the line, which ought to have sailed in Septr. were still here, he was struck by a fit of deep melancholy. His partisans say, that he had express orders to come away; that the state of his ships and the sickness of the soldiers did not permit him to stay any longer; that he was to have come home long ago; that he had been promised and disappointed too many times; that if he had been supported in the manner agreed, especially as to time, he would have done great things; that if he had not come the vessels for that station would not have been ready in 4. months hence; that he was much wanted at home for the reformation of the marine; and that he is come fully determined to have it done; or he will resign. Those, who in some respects are of a different opinion, especially as to his coming away before the arrival of other vessels, speak very softly, the other party being an impetuous torrent.
Jany: 9th 1780.
The Count has been by his wounds much retarded in his journey. He is lately arrived at Paris, and was received most gratiously at Court, and with transports of joy by the People. His wounds and generosity have probably contributed to it. He is not rich, and has given up to his people the share of his profits. He cannot yet stand without crutches and is now something worse on account of the  prodigious number of visits he has been obliged to receive. The account of the affair at Savannah in the french gazette has been fully detailed; but I shall only give you an extract of a few particulars in as little compass as possible. “Count d’Esteing finding many of his vessels much damaged by a strong gale, resolved to go no further north, and to undertake the siege of Savannah with the troops he had on board to whom were joined 2000 men of the United States commanded by Genl. Lincoln. The combined army consisted of 5524. men; the besieged under Genl. Prevost were 7168, 4000 of which were negroes. The 24th. of Septr. the Enemy made a sally, and was repulsed with loss. Being impossible to continue the seige for reasons &c. the 9th of October the retrenchments were attacked. The Enemy informed of the plan of the attack by fugitives had prepared the defence accordingly. The french and americans attacked with the greatest vigour and returned 3-times to the charge, but the superiority of number obliged them to desist.” I shall not say a word about the number of Killed &c. &c. The gazette takes notice of the great harmony, which subsisted between the french and Americans in the following words: La plus grand union a subsisté entre les Troupes combinées. I hope it has been so; but be as it will I have more than once been pleased with their prudence in endeavouring to destroy the credit of such reports, as are calculated to impress the people of the two nations against each other. I wish we would follow their example, and I think we never had more need of it than at present. The Enemy will have a good play now with our people to insinuate notions of their omnipotence, and the little value of the french alliance. The greater were the forces of this Hero, and the more his merit is magnified in France, the stronger will be in the minds of our people the impression of that nothing he has done in twice he has been with us. The French have in their power to lend us an effectual assistance, and I flatter myself, that was I in Paris I should not be a useless instrument towards contributing to it. The Gentleman mentioned in my letter 3. assured me; that Mr. de Sartine would be very glad to here from my mouth such relations and opinions, as I had communicated to him; he is personally acquainted with that Minister; and I suppose him to be some what intimate with him. He is now gone, and I have lost the only person in whom I could find some relief to my mind. He afforded me a very great satisfaction and a greater hope of being heared to some effect, by informing me that my bosom-friend Marquis Caraccioli is still at Paris Ambassadour from the King of Naples, as I left him. From the account you had  very often of him in our conversations you cannot doubt his weight there, and especially at present, being in so high estimation with the King of Spain: It is probable that I shall not be suspected of partiality for America, as much as a native; though they may be mistaken in that. I have another great reason to hope of being heared to some effect, the Grand-Duke having certainly received a copy of the letter from a Citizen of the World to his American friend. I heared it at New-York from Mr. Bettoia, who had himself delivered it to that Sovereign according to my directions. When we read it together at Monticello I observed to you the probability (in case any one of the Copies should arrive to its destination) of its being communicated to the Kings of France and Spain. I am now fully persuaded it has been the case from the Minister of Tuscany’s saying to Mr. Carmichael in Paris, that his Court had been of late much disappointed in not hearing from me, on whom they depended for the surest and most important intelligence. To be Kept in this place, and forced into inactivity, with such hopes, and so well founded, at a time which I consider the most critical we have had or will have during our troubles, I leave you (to whom my fealings are pretty well Known) to judge how tormenting my anxiety must be to my heart. I shall never trouble you by letter with a detail of my sufferings in this place for want of money. It would be now too mortifying. I hope it will be a subject of conversation at Colle, or monticello, in better times. I am however obliged to inform you (in order to shew reason for having not sent the narrative of my adventures, as promised in letter 2.) that for the want of 16. louis to pay for my passage from Irland, my baggage has not yet been delivered to me. I have in a trunk several bundles of papers, in one of which are the rough copies of the letters I wrote in New-York to the Commodore and others, which it is proper you should see to judge of my conduct. I have applied for the liberty of taking my papers, as things of no value to any body but me, and in consequence incapable of securing any part of the debt; but have been denied. This specimen will be sufficient for you to form a notion of my misery, and pity me. I had at first almost determined to write to Tuscany for assistance, but have declined it. I could draw without prejudice while I was in captivity, but it could make an unfavourable impression to do it when among friends, on whom it is natural to suppose, that I ought to have been furnished with credit. It is often precarious and dangerous to attempt by letters what can effectually and easily be obtained in a conversation. I spoke fully on this subject to the late Governor and several members of the Council, expressing the necessity of being supplied with  3, or 400. Louis in this place, and the reasons I had to expect that I could raise in my native Country the rest of the sum necessary to answer the purpose of my mission. I don’t Know yet what I shall, or can do. I shall inform you of it as soon as I find relief, and shall send you the copies of my correspondence on the subject with Mr. D’Acosta and Dr. Franklin. I hope you will not fail sending me some remittances as soon as possible. Necessity compells me to beg it of you most earnestly, in order that the publick service may not suffer. I am largely in debt here, and elsewhere; I cannot get a penny more from Mr. D’Acosta; and was he to pay me the ballance now, which is 246. Louis & 6 livres, it would be too inconsiderable a sum in my present circumstances. When it was resolved I should sail, I depended on the 300. Louis from Penet D’Acosta & Co; a bill of £.100. sterl. I bought of Col. Banister; the guineas I had received of Genl. Riedesel and the half jowls I had bought; and the assistance of my friends in Tuscany, besides what I expected to find in Mr. Bettoia’s hands, on whom I had drawn only for the half of the value of the 2. last cargoes I consigned to him from Virginia, and nothing on account of my brig and her freight. But the case is now quite different. My good friends Mr. Bettoia and Capn. Woodford did manage my business so effectually, one in expences and the other in selling my goods to people who broke before the time of payment, that Mr. Bettoia acquainted me in New York, that I owe him a trifle, as the product of the brig, which he had sold, did not quite ballance the account. My friends have already assisted me with 200. guineas, 20 of which I lost in the exchange. That sum, and the cash I brought from Virginia, the bill of £.100. sterl; and almost every thing valuable I had with me, went off long since. I am indebted in Irland; I have not yet paid for my passage; I have about 200. Louis to pay here; and find myself disappointed in the credit I had of the State. I never received any thing towards the expences of my voyage, which have been immense. Even in Virginia they were considerable in journeys &c; ’though I was often with my friends. The 300. Louis (had they been paid) joined to the £.7000. currency I received, could not ballance my expences to the end of December last. I hope I shall not be suspected of venality. Could I recover my fortune soon enough, I would be proud of using it for the publick service; but that being almost impossible, I have thought it my Duty to acquaint you with my economical circumstances, in order to convince you, that notwithstanding the great desire of serving my Country, it is probable that I shall want the power of doing it, if you don’t assist me. And in case you could not by any means, I wish you would send me at least some ostensible  letters calculated to encourage my friends to do it, and even the Sovereign, by shewing the nobility of your sentiments, as well as the rectitude of your intentions, and some regard to the true zeal of your agent.
I hope you will be pleased with a piece of intelligence I had of the often-mentioned Gentleman just before he left this place; which is the very great probability, that Russia will preserve a perfect neutrality for powerful reasons, which hardly admit of a doubt. I shall give you another, which is a fact. The Irish after having made publick rejoicings, in consequence of the Liberty of trade, already obtained, now insist on liberty of Government independent of the british Parliament. The Ministry will be extremely puzzled. I think however, that America has given them a good lesson about the danger of refusing, but in one way or the other I expect no advantage from that quarter to our cause. I have the honour to be most respectfully, Sir, your Excellency’s most Obedient & most humble Servant,

Philip Mazzei

